Citation Nr: 0316825	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.  He died in April 1989; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision.  

In October, 1997, the Board remanded this matter to the RO to 
enable the appellant to testify at a hearing before a 
Veterans Law Judge (then, Member of the Board) at the RO 
(Travel Board hearing), as requested.  The appellant 
requested that a hearing scheduled in 1999 be postponed.  
Later, in response to an August 2001 RO inquiry, the 
appellant canceled her request for a Travel Board hearing.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As regards the appellant's claim for service connection for 
the cause of the veteran's death, the Board notes that the 
appellant has not been informed of the VCAA and its 
implementing regulations.  Furthermore, there is nothing in 
the record that satisfies the notification requirements of 
the VCAA, and action by the RO is needed to satisfy those 
requirements.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).  

While the Board regrets the additional delay involved in 
remanding this case, proceeding with a decision on the merits 
at this time would not ensure full compliance with due 
process requirements.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the appellant a 
letter informing her of the evidence and 
information necessary to substantiate her 
claim, any evidence and information that 
she should provide, and the assistance 
that the RO will provide in obtaining 
evidence and information on her behalf.  
She should also be informed that any 
evidence and information provided in 
response to the letter must be received 
within one year of the date of the RO's 
letter.

2.  The RO should attempt to obtain any 
pertinent evidence and information 
identified, but not provided, by the 
appellant, following the procedures 
prescribed in 38 C.F.R. § 3.150 (2002).  
All records and/or responses received 
should be associated with the claims 
file.  

3.  When all necessary notification and 
development action has been accomplished, 
the RO should adjudicate the appellant's 
claim in light of all pertinent evidence 
and legal authority.

4.  If the benefits sought on appeal 
remain denied, the RO should issue to the 
appellant and her representative an 
appropriate supplemental statement case 
(to include citation to and discussion of 
all additional legal authority 
considered-to include pertinent 
regulations implementing the VCAA-and 
clear reasons and bases for its 
determinations) and afford them the 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


